UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1823



MARY KASOKA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-287-089)


Submitted:   January 31, 2006          Decided:     February 15, 2006


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, Andrew A. Steinberg, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mary Kasoka, a native and citizen of the Democratic

Republic of Congo, petitions for review of an order of the Board of

Immigration Appeals (Board) adopting and affirming the Immigration

Judge’s (IJ) order denying her applications for asylum, withholding

of removal, and protection under the Convention Against Torture

(CAT).    Kasoka contends that she established eligibility for

asylum.   As the IJ and Board concluded that the asylum application

was untimely, we find that consideration of Kasoka’s asylum claim

is barred.    See 8 U.S.C. § 1158(a)(3) (2000).

           Kasoka also challenges the finding that she failed to

qualify for withholding of removal and for protection under CAT.

“To qualify for withholding of removal, a petitioner must show that

he faces a clear probability of persecution because of his race,

religion, nationality, membership in a particular social group, or

political opinion.”   Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).   To qualify

for protection under the Convention Against Torture, a petitioner

bears the burden of demonstrating that “it is more likely than not

that he or she would be tortured if removed to the proposed country

of removal.”    8 C.F.R. § 1208.16(c)(2) (2005).   Having conducted

our review, we conclude that substantial evidence supports the

finding that Kasoka failed to meet these standards.




                                - 2 -
          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -